PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
LI et al.
Application No. 16/984,175
Filed: 4 Aug 2020
For: LAMP HOLDER ASSEMBLY AND LAMP DEVICE THEREOF
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the Response to Notice of Abandonment, filed January 6, 2022, which is being treated as a petition under the unintentional provisions of 37 CFR 1.137(a) to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure timely submit corrected drawings in reply to the Notice of Allowability, mailed August 19, 2021, which set a period for reply of three (3) months.  Accordingly, this application became abandoned on November 20, 2021.  A Notice of Abandonment was mailed December 6, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a replacement drawings, (2) the petition fee of $1050.00, and (3) a proper or an adequate statement of unintentional delay. 

The amendment to the drawings filed in response to the requirement made in the Notice of Allowability mailed August 19, 2021 was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings has been accepted. 

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Xiaofei Xue appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

This application is being referred to the Office of Data Management for further processing into a patent.






Telephone inquiries concerning this decision should be directed to Paralegal SpecialistSelena Hamilton at (571) 272-8825.



/LIANA S WALSH/Lead Paralegal Specialist, OPET